





Proxy Agreement

股东表决权委托协议




This Proxy Agreement (the “Agreement”) is entered into as April 6th, 2015 among
the following parties in Guangzhou, China:

本协议由以下各方于2015年4月6日在广州市签署：




1.

Gewang Selenium Enrichment Information Consulting (Shenzhen) Co., Ltd.
(hereafter referred to as Gewang Selenium Enrichment)

格旺富硒信息咨询（深圳）有限公司（以下简称“格旺富硒”）

Address：Room 628, 6th Floor, Building #1 Meilin Duoli Industrial Park, North
Ring Road, Futian District, Shenzhen

地址：深圳市福田区北环路梅林多丽工业区1栋6层628房

2.

Guangdong Gewang Biotechnology Co.,Ltd. (hereafter referred to as Guangdong
Gewang or “the Company”)

广东格旺生物科技股份有限公司（以下简称“广东格旺”或“公司”）

Address：Xita 23c,Star International,NO.8,Jinsui Road, Pearl River New Town,
Guangzhou City, Guangdong Province, China

地址：中国广东省广州市珠江新城金穗路8号星汇国际大厦西塔23C




3.

Zhang Shili张士力

ID（身份证号码）：370402196202100030

   Address(地址)：Room 503, Unit 2, Building #4, No. 685 Jinji Road, Mount Qian,
Xiangzhou District, Zhuhai City, Guangdong Province.
(广东省珠海市香洲区前山金鸡路685号4栋2单元503房)




4.

Zeng Yun曾云

ID（身份证号码）：512930196404290259

Address(地址)：No.1, 4th Floor, Unit 3, No. 24 Lotus Pond Street, Langzhong City,
Sichuan Province. (四川省阆中市古莲池街24号3单元4楼1号)




5.

Xu Wei徐巍

ID（身份证号码）：220723197903061417

Address(地址)：Room 402, #6 Huayuan Road, Pengjiang District, Jiangmen City,
Guangdong Province. (广东省江门市蓬江区华园路6号402)




(Zhang Shili, Zeng Yun, and Xu Wei hereinafter referred to as the “The existing
shareholders” or “shareholders”, all the parties hereinafter collectively
referred to as the “PARTIES” and individually as a “PARTY”)

（下文中任何单方称为“一方” ，所有方合称为“各方”，张士力、曾云、徐巍以下分别及共同被称为“各股东”）




Whereas：

鉴于：




1.

Guangdong Gewang Biotechnology Co.,Ltd. (the “Company”) was established in June,
2010, in which Zhang Shili owns 54% equity interests of the Company, Zeng Yun
owns 28% equity interests of the Company, and Xu Wei owns 18% equity interests
of the Company.

广东格旺生物科技股份有限公司（以下简称 “公司”）成立于2010年6月，张士力持有其54％股权，曾云持有其28％股权，徐巍持有其18％股权。

2.

Shareholders are willing unlimitedly entrust the person designated by

Gewang Selenium Enrichment with the shareholder’s voting right at the
shareholder’s meeting of the Company.

各股东有意分别委托格旺富硒行使其在公司中享有的表决权，格旺富硒有意接受该等委托。




NOW THEREFORE, the parties agree as follows:

各方经友好协商，兹一致协议如下：




Article 1 Entrust of Voting Rights

第一条

表决权委托




1.1

Shareholders hereby agrees to irrevocably entrust the person designated by

Gewang Selenium Enrichment with his shareholder’s voting rights and other
shareholder’s right for representing him to exercise such rights at the
shareholder’s meeting of the Company in accordance with the laws and its Article
of Association as the following (hereafter referred to as “Entrusted Rights”):

各股东兹不可撤消地全权委托格旺富硒代表其等行使各股东作为公司的股东，依据公司届时有效的章程所分别享有的下列权利（以下统称“委托权利”）：




(1)

As representative of the shareholders to attend the meeting;

作为各股东的代理人出席股东会会议；




(2)

Representing to act shareholders’ voting rights in shareholder’s meetings;

代表各股东对所有需要股东会讨论、决议的事项行使表决权；




(3)

Call on for temporary shareholders’ meetings;

提议召开临时股东会议；




(4)

Act other voting rights in accordance with articles of association of the
Company (including other voting rights of shareholders in the restated articles
of association).

公司其他章程项下的股东表决权(包括在该章程经修改后而规定的任何其他的股东表决权)。




1.2

Each shareholder will assume relevant responsibilities for any legal
consequences by the acts of Gewang Selenium Enrichment to perform the Entrusted
Rights.

对格旺富硒行使上述委托权利所产生的任何法律后果，各股东均予以认可并承担相应责任。




1.3

Shareholders hereby agree that Gewang Selenium Enrichment can perform the above
Entrusted Rights without consent of the shareholders. However, Gewang Selenium
Enrichment shall notify each shareholder immediately after resolutions are
reached.

各股东兹确认，格旺富硒在行使上述委托权利时，无需事先征求各股东的意见。但在各决议或召开临时股东会议的提议作出后，格旺富硒应及时告知各股东。




Article 2 Knowledge

第二条

知情权




2.1

In order to realize the Entrusted Rights, Gewang Selenium Enrichment is entitled
to learn about any information related to the Company’s operation, business,
client, accounting, and employees, and review related materials. The Company
shall use all its best endeavors to cooperate.

为行使本协议下委托权利之目的，格旺富硒有权了解公司的运营、业务、客户、财务、员工等各种相关信息，查阅公司相关资料，公司应对此予以充分配合。




Article 3 Performance of Entrusted Rights

第三条

委托权利的行使




3.1

Under necessary circumstances, Gewang Selenium Enrichment can designate a person
(one or several) within its Company who accepts the entrustment authorized by
Shareholders pursuant to the Article 1 of this Agreement, and this person shall
represent to exercise his shareholder’s voting rights and shareholder’s rights
pursuant to this Agreement.

在必要时，格旺富硒可以转委托其公司内部特定人员（一位或多位）在第一条约定之范围内行使任一或所有委托权利，各股东对此将予以认可并同意承担相应法律责任。




3.2

Shareholders shall offer full assistance to help Gewang Selenium Enrichment act
its entrusted rights, including signing shareholders’ resolution and other
related legal documents concerning the Company decided by Gewang Selenium
Enrichment, such as documents to meet governmental requirements for approval and
registration).

各股东将就格旺富硒行使委托权利提供充分的协助，包括在必要时（例如为满足政府部门审批、登记、备案所需报送文件之要求）及时签署格旺富硒就公司作出的股东会决议或其他相关的法律文件。




3.3

If in any time within the term of the Agreement, the entrusted rights cannot be
realized by any reason excluding the breach of agreement by the shareholders or
the Company, each party shall impel a similar replacement, and sign amendments
to revise or adjust the terms and conditions of this Agreement to assure the
realization of the purpose of this Agreement.

如果在本协议期限内的任何时候，本协议项下委托权利的授予或行使因任何原因（因股东或公司违约除外）无法实现，各方应立即寻求与无法实现的规定最相近的替代方案，并在必要时签署补充协议修改或调整本协议条款，以确保可继续实现本协议之目的。




Article 4 Obligation and Remedies

第四条

免责与补偿




4.1

The parties hereby agree that Gewang Selenium Enrichment  shall not be asked for
any remedy or obligation under the terms of this Agreement.

各方确认，格旺富硒不应就本协议下委托权利的行使而被要求对其他方或任何第三方承担任何责任或作出任何经济上的或其他方面的补偿。




4.2

The shareholders and the Company agree to remedy any losses of Gewang Selenium
Enrichment incurred under the terms of this Agreement and prevent it from
damages, including but not limited to losses related to laws suits,
arbitrations, claims, governmental administrative searches, penalties, provided
that such losses are due to Gewang Selenium Enrichmentg’s intentional act or
serious negligence.

各股东及公司同意补偿格旺富硒因行使委托权利而蒙受或可能蒙受的一切损失并使其不受损害，包括但不限于因任何第三方向其提出诉讼、追讨、仲裁、索赔或政府机关的行政调查、处罚而引起的任何损失。但如系由于格旺富硒故意或严重过失而引起的损失，则该等损失不在补偿之列。




Article 5 Representations and Warranties

第五条

声明与保证




5.1

The shareholders jointly and severally represent and warrant as the following：

各股东兹分别及连带地声明与保证如下：




(1)

Each of them has the legal right and full power and authority to enter into and
perform this Agreement, which when executed will constitute valid and binding
obligations in accordance with their respective terms.

其具有完全行为能力；其具有完全、独立法律地位和法律能力，并已获得适当的授权签署、交付并履行本协议，可以独立地作为一方诉讼主体。




(2)

Each of them has been authorized with full power to sign and perform this
Agreement.

     其拥有签订和交付本协议及其他所有与本协议所述交易有关的、其将签署的文件的完全权力和授权，其拥有完成本协议所述交易的完全权力和授权。本协议由其合法、适当地签署并交付。本协议构成对其的合法的、具有约束力的义务，并可根据本协议条款对其强制执行。




(3)

On the date of this Agreement, Each of them is the Company’s lawful shareholder.
Except for the rights designated by this Agreement, No other third party will
ask for the Entrusted rights. According to this Agreement, Gewang Selenium
Enrichment can act its Entrusted rights fully and completely according to the
effective articles of associations of the Company.

其在本协议生效时是公司的在册的合法股东，除本协议所设定的权利外，委托权利上不存在任何第三方权利。根据本协议，格旺富硒可以根据公司届时有效的章程完全、充分地行使委托权利。




0.2

 Gewang Selenium Enrichmentand the Company jointly and severally represent and
warrant as the following：

格旺富硒及公司兹分别声明与保证如下：




(1)

Each of them has the legal right and full power and authority to enter into and
perform this Agreement, which when executed will constitute valid and binding
obligations in accordance with their respective terms.

   其均是根据其注册地法律适当注册并合法存续的有限责任公司，具有独立法人资格；具有完全、独立的法律地位和法律能力签署、交付并履行本协议，可以独立地作为一方诉讼主体。

(2)

Each of them has been authorized with full power to sign and perform this
Agreement.

其拥有/保证可以获得签订和交付本协议及其他所有与本协议所述交易有关的、其将签署的文件的公司内部的完全权力和授权，其拥有/保证可以获得完成本协议所述交易的完全权力和授权。




1.2

The Company represents and warrants as the following：

公司声明与保证如下：




On the date of this Agreement, Shareholders are the Company’s lawful
shareholders. Except for the rights designated by this Agreement, No other third
party will ask for the Entrusted rights. According to this Agreement, Gewang
Selenium Enrichment can act its Entrusted rights fully and completely according
to the effective articles of associations of the Company.

各股东在本协议生效时是公司的在册的全部合法股东，持有公司的全部股权。根据本协议，格旺富硒可以根据公司届时有效的章程完全、充分地行使委托权利。




Article 6 Term of This Agreement

第六条

协议期限




6.1

This Agreement has been duly executed by the parties’ authorized
representatives. The parties hereby acknowledge that if either of the
shareholders holds the equity interests of the Company, the other person shall
continue to perform this Agreement without time limit.

本协议自各方正式签署之日起生效，除非各方书面约定提前终止，否则只要各股东中任何一方仍为公司的股东，则本协议应无限制地持续有效。




6.2

If any shareholder transfers it equity interest in the Company with advance
consent of Gewang Selenium Enrichment, it will cease to be a party of this
Agreement, while the obligation and commitment of the other shareholder shall
not be negatively affected.

如各股东中任意一方经格旺富硒的事先同意转让了其持有的公司的股权，则该方将不再作为本协议一方，但其他方在本协议下的义务与承诺将不会因此受到不利影响。




Article 7 Notice

第七条

通知




7.1

Any communications among parties of this Agreement, including notice,
requirement and offer shall be delivered in written form.

本协议要求的或根据本协议作出的任何通知、请求、要求和其他通信往来应以书面形式送达有关方。




7.2

In the case of transmission by facsimile, the transmission shall be deemed
delivered upon delivery; In case of delivering face to face, the transmission
shall be deemed delivered upon delivery; all notices or communications sent by
registered mail shall be deemed delivered five (5) Business Days from the time
of posting.

上述通知或其它通信如以传真或电传形式发送，则一经发出即视为送达；如当面送递，则一经面交即视为送达；如以邮寄形式发送，则在投邮五(5)天后即视为送达。




Article 8 Breach of Agreement

第八条

违约责任




8.1

The Parties agree and confirm that if any party (the “Breaching Party”)
materially breach any terms of this Agreement or unable to perform any
obligation under this Agreement, it will constitute a “Breach” act. Other party
(the “Observant Party”) shall ask for remedy measures in reasonable time. If the
Breaching Party does not perform any remedy measures in the reasonable time
required by the Observant Party or within 10 days after the written notice of
the Observant Party, then (1) if the shareholders or the Company is the
breaching party, Gewang Selenium Enrichment can terminate this Agreement and ask
for remedies; (2)if Gewang Selenium Enrichment is the breaching party, the
observant party shall ask for remedies, but cannot terminate the Agreement.

各方同意并确认，如任一方（“违约方”）实质性地违反本协议项下所作的任何一项约定，或实质性地未履行本协议项下的任何一项义务，即构成本协议项下的违约（“违约”），其他未违约方（“守约方”）的任一方有权要求违约方在合理期限内补正或采取补救措施。如违约方在合理期限内或在另一方书面通知违约方并提出补正要求后十(10)天内仍未补正或采取补救措施的，则(1)若各股东或公司为违约方，格旺富硒有权终止本协议并要求违约方给予损害赔偿；(2)若格旺富硒为违约方，守约方有权要求违约方给予损害赔偿，惟守约方在任何情况均无任何权利终止或解除本协议或本协议项下的委托。







8.2

The rights and remedies designated by this Agreement are accumulative, and do
not exclude other rights or remedies under laws and regulations.

本协议规定的权利和救济是累积的，并不排斥法律规定的其他权利或者救济。




8.3 Article 8 shall survive after the agreement is ceased or terminated.

尽管有本协议其它规定，本条规定的效力不受本协议中止或者终止的影响。




Article 9 Miscellaneous

第九条

其他事项




9.1

This Agreement shall be executed in four (4) original copies and is hold
respectively by each Party, and each original copy has the same legal effect.

本协议正本一式肆(4)份，本协议之各方当事人各执壹(1)份，各份具有同等效力。




9.2

The execution, validity, interpretation, performance, amendment, termination and
the dispute resolution of this agreement are governed by the laws of Peoples’
Republic of China.

本协议的订立、生效、履行、修改、解释和终止均适用中国法律。




9.3

The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within thirty (30) days after one party ask for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.

本协议项下发生的及与本协议有关的任何争议应由各方协商解决，如争议产生后三十(30)天内各方无法达成一致意见的，则该争议应提交中国国际经济贸易仲裁委员会，依据该委员会的仲裁规则在北京市进行仲裁，仲裁的结果是终局性的，对各方均有约束力。




9.4

Any right, power or remedy granted to a party by one term of this agreement does
not exclude the party from any right, power or remedy granted by other terms or
laws and regulations. And one party’s performance of its right, power and remedy
does not exclude the party from performing other right, power and remedy.

本协议任何条款赋予各方的任何权利、权力和补救并不能排除该方依据法律规定及本协议项下其它条款所享有的其它任何权利、权力或补救，且一方对其权利、权力和补救的行使并不排除该方对其享有的其它权利、权力和补救的行使。




9.5

No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.  

一方不行使或延迟行使其根据本协议或法律享有的任何权利、权力和补救将不会导致对该等权利的放弃，并且，任何单个或部分该方权利的放弃亦不排除该方对该等权利以其他方式的行使以及其他该方权利的行使。




9.6

The headings are for convenience and under no circumstances; the headings shall
affect the interpretation of the articles of the agreement.

本协议各条的标题仅为索引而设，在任何情况下，该等标题不得用于或影响对本协议条文的解释。




9.7

This Agreement is severable. If any clause of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such clause shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other clauses hereof in any way.

本协议的每一条款均可分割且独立于其他每一条款，如果在任何时候本协议的任何一条或多条条款成为无效、不合法或不能执行，本协议其他条款的有效性、合法性和可执行性并不因此而受到影响。




9.8

The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.

本协议的任何修改、补充必须以书面形式进行，并由本协议各方适当签署后方能生效。




9.9

Without prior written approval of the other parties, one party can not transfer,
pledge or assign any right, benefit or obligation under this agreement.

未经其他方事先书面同意，任何一方不得向任何第三方转让其于本协议下的任何权利及/或义务。




9.10 This agreement is binding to all the parties herein and their respective
lawful successors and assignees.

本协议对各方的合法继受人均具有约束力。




[The blank is intently left.]

此处留白




1













The parties hereby sign as the following:

兹此为证，本协议由各方于文首之日及地点签署。




Gewang Selenium Enrichment Information Consulting (Shenzhen) Co., Ltd. (seal)

格旺富硒信息咨询（深圳）有限公司（盖章）




Signature（签署）：/s/ Shili Zhang

Legal Representative/Authorized Representative（法定代表人/授权代表）：




Guangdong Gewang Biotechnology Co.,Ltd.（seal）

广东格旺生物科技股份有限公司（盖章）




Signature（签署）：/s/ Shili Zhang

Legal Representative/Authorized Representative（法定代表人/授权代表）：




Zhang Shili张士力

Signature（签署）：/s/ Shili Zhang

Legal Representative/Authorized Representative（法定代表人/授权代表）：







Zeng Yun曾云

Signature（签署）：/s/ Zeng Yun

Shareholder/ Authorized Representative（股东/授权代表）：







Xu Wei徐巍

Signature（签署）：/s/ Xu Wei

Shareholder/ Authorized Representative（股东/授权代表）：








2





